Slip Op. 05-109

UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
ELKEM METALS COMPANY and                :
GLOBE METALLURGICAL INC.,               :
                                        :
               Plaintiffs,              :
                                        :
               v.                       :
                                        :
UNITED STATES,                          :      Court No. 02-00232
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
RIMA INDUSTRIAL S/A,                    :
                                        :
               Defendant-Intervenor.    :
________________________________________:

                               JUDGMENT

     In Elkem Metals Co. v. United States, 28 CIT ___, 350 F. Supp.
2d 1270 (2004), the Court remanded this matter to the United States
Department of Commerce (“Commerce”) with instructions to include
the value added tax (“VAT”), paid by Rima Industrial S/A (“Rima”)
upon certain production inputs, in the recalculation of constructed
value (“CV”) and make all necessary adjustments to the antidumping
duty margin. See id. at ___, 350 F. Supp. 2d at 1276. On March
16, 2005, Commerce filed its Final Results of Redetermination
Pursuant to Court Remand (“Remand Results”).        For its Remand
Results, Commerce recalculated Rima’s CV to include the VAT paid by
Rima on material inputs as supported by record evidence.
Accordingly, Commerce recalculated Rima’s antidumping duty margin
to reflect the inclusion of the VAT Rima paid. See Remand Results.
Rima’s recalculated antidumping duty margin for the period July 1,
1999, through June 30, 2000, was 0.48 percent. See id.

     This Court, having received and reviewed Commerce’s Remand
Results, comments of Plaintiffs, and comments of Defendant-
Intervenors, holds that Commerce duly complied with the Court’s
remand order and it is hereby
Court No. 02-00232                                          Page 2


     ORDERED that Commerce’s Remand Results are reasonable,
supported by substantial evidence, and otherwise in accordance with
law; and it is further

     ORDERED that the Remand Results filed by Commerce on March 16,
2005, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                /s/ Nicholas Tsoucalas
                                      NICHOLAS TSOUCALAS
                                         SENIOR JUDGE


Dated:    August 26, 2005
          New York, New York